Citation Nr: 0515955	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-36 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Atlanta, Georgia


THE ISSUES

1.   Entitlement to service connection for hiatal hernia, for 
purposes of accrued benefits.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), for purposes of accrued benefits.

3.  Entitlement to service connection for adenocarcinoma of 
the esophagus, including as secondary to GERD, for purposes 
of accrued benefits.

(The issue of entitlement to Service Disabled Veterans 
Insurance under 38 U.S.C.A. § 1922(a) is the subject of 
separate decision).




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had over 15 years of active military service, 
ending in May 1992.  He passed away in October 2002, and the 
appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision.  The appellant filed a 
notice of disagreement in January 2003, a statement of the 
case was issued in November 2003, and the appellant perfected 
her appeal in December 2003.

 
FINDINGS OF FACT

1.  The veteran died in October 2002.

2.  The evidence in VA possession at the time of the 
veteran's death includes service medical records which do not 
reflect any complaints or findings relating to hiatal hernia, 
as well as other medical records which reflect that the 
veteran was not noted to have hiatal hernia until years after 
separation.  

3.  The evidence in VA possession at the time of the 
veteran's death includes service medical records reflecting 
complaints of gastrointestinal symptoms, post-service private 
medical records reflecting a diagnosis of GERD, and medical 
opinions relating the post-service GERD to the in-service 
gastrointestinal complaints.

4.  The evidence in VA possession at the time of the 
veteran's death includes a private medical opinion that it 
was "very likely" that the veteran's adenocarcinoma of the 
esophagus resulted from his GERD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hiatal hernia, 
for purposes of accrued benefits, have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107, 5121 (West 2002); 
38 C.F.R. §§ 3.303, 3.1000 (2004).  

2.  The criteria for service connection for GERD, for 
purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 
1110, 1131, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.1000 (2004).  

3.  The criteria for service connection for adenocarcinoma of 
the esophagus as secondary to service-connected GERD, for 
purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5107, 5121 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310, 3.1000 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

Because the Board is (as detailed below) denying service 
connection for hiatal hernia for purposes of accrued 
benefits, it will consider whether VA has fulfilled its 
duties to notify and assist concerning this claim.  

The appellant has not raised (nor is there, in fact) any 
issue as to the provision of a form or instructions for 
applying for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  
§ 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in November 2002, wherein the RO 
essentially provided the appellant notice regarding what 
information and evidence was needed to substantiate her 
claim, as well as what information and evidence had to be 
submitted by her, what information and evidence would be 
obtained by VA, and the need for her to submit any evidence 
in her possession that pertained to the claim.  Thereafter, 
by a January 2003 rating decision, the RO denied the 
appellant's claim.  

During the course of this appeal, the appellant was also sent 
a statement of the case in November 2003.  These documents - 
collectively - listed the evidence considered, the legal 
criteria for determining whether the appellant's claim could 
be granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing her of the information 
and evidence necessary to substantiate her claim.  Likewise, 
these documents may be understood as communicating to the 
appellant the need to submit any relevant evidence in her 
possession.  Given this sequence reflecting proper VA process 
following content complying notice as required by law, any 
error in not providing notice prior to the rating on appeal 
is harmless.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).  

During the course of this appeal, the RO obtained and 
reviewed VA and private medical records, as well as written 
statements from the appellant.  The Board is satisfied that 
VA has made a reasonable effort to obtain relevant records 
identified by the appellant.  38 U.S.C.A. § 5103A(b) and (c); 
38 C.F.R.  § 3.159(c)(1-3).  

As this claim is for accrued benefits, a new VA examination 
or medical opinion is not applicable.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The applicable duties to notify and 
assist have been substantially met by VA and there are no 
areas in which further development may be fruitful.  

II.  Claims for service connection

Certain accrued benefits may be payable upon the death of a 
beneficiary, based on the evidence on record at the time of 
the veteran's death.  Except as otherwise provided, periodic 
monetary benefits to which a veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years, shall, upon the death 
of such veteran, be paid to the veteran's surviving spouse.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Applications for accrued benefits must be filed within one 
year after the date of the veteran's death. Id.  In this 
case, the appellant filed her claim for accrued benefits in 
November 2002, the month after the veteran's death.  

At the time of his death, the veteran had pending claims for 
service connection for adenocarcinoma of the esophagus, 
gastroesophageal reflux disease, and a hiatal hernia.  With 
regard to the claim for accrued benefits, the Board must only 
consider the evidence in VA's possession on or before the 
date of the veteran's death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death.  38 C.F.R. § 3.1000(d)(4).  

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Service 
connection for malignant tumors may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a).  Any additional 
disability, that is, impairment of earning capacity, 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service- connected condition, 
shall be compensated.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

A.  Hiatal hernia

The evidence of record at the time of the veteran's death 
included service medical records which are negative for any 
complaints or diagnosis of hiatal hernia.  

In April 1995, the veteran attempted to reenlist in the Navy 
IRR, but was physically disqualified due to ischemic heart 
disease.  At a June 1995 examination, he reported - in 
pertinent part - that he was taking medication for a hiatal 
hernia.  His examination was normal on examination, although 
his history of hiatal hernia was acknowledged.   

In June 2000, the veteran submitted an article which 
discussed hiatal hernias generally, noting in part that 
various gastrointestinal symptoms can be associated with 
hiatal hernia but are separate disease entities.  

By rating decisions dated in November 2000 and June 2001, the 
RO denied service connection for hiatal hernia.  

The weight of the credible evidence in VA possession at the 
time of the veteran's death demonstrates that any hiatal 
hernia disability that he had began years after separation 
and was not caused by any incident of service.  Although the 
veteran contended that he had a hiatal hernia disability 
which arose during active duty, as a layman, the veteran had 
no competence to give a medical opinion on the diagnosis or 
etiology of a condition.  The same may be said of the 
appellant.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the article the veteran submitted did not 
constitute competent medical evidence in support of his 
claim.  In Libertine v. Brown, 9 Vet. App. 521 (1996), the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that various medical authorities and treatises submitted 
by the veteran did not constitute the requisite competent 
medical evidence needed to show a nexus between the veteran's 
service-connected post-traumatic stress disorder (PTSD) and 
the disability for which service connection was being sought 
(substance abuse).  Specifically, the treatises did not 
relate the veteran's substance abuse to his PTSD.  Similarly, 
in the present case, the submitted article contained general 
information about hiatal hernias as opposed to specific 
information as the veteran's particular medical situation.  

As the preponderance of the evidence in VA possession at the 
time of the veteran's death was against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for hiatal hernia (for purposes of accrued 
benefits) must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Gastroesophageal reflux disease /  
adenocarcinoma of the esophagus

The evidence of record at the time of the veteran's death 
included the report of a November 1974 entrance examination, 
in which the veteran denied any history of any 
gastrointestinal conditions.  Examination of the abdomen and 
viscera was normal.  

In June 1975, he sought treatment for a two-day history of 
diarrhea.  Examination of his abdomen revealed no masses, 
tenderness, or organomegaly, and he was advised to ingest 
only clear fluids for two days.  In April 1976, he sought 
treatment for frequent indigestion after consuming coffee, 
alcohol, pizza, and chili.  Although no physical examination 
was conducted, the assessment was rule out ulcer disease.  An 
UGI and small bowel radiographic study were normal.  In 
January 1977, he sought treatment for complaints of general 
malaise, nausea, diarrhea, and cramping.  The assessment was 
possible gastritis.  

In April 1977, he sought treatment for complaints of 
spasmodic type of right upper quadrant pain about an half 
hour after fatty meals.  He also complained of indigestion 
and increased gas.  The assessment was rule out gallbladder 
disease, but a subsequent gallbladder radiological series and 
chest x-ray were within normal limits.  He sought treatment 
for assessed viral syndrome in May 1978 (with complaints of 
nausea, vomiting, and headaches).  

In January 1979, he sought treatment for a constantly 
unsettled stomach, with nausea.  He had finished a course of 
medication for "basilar infiltrates."  Following an 
examination, he was assessed as having possible functional 
dyspepsia or early peptic ulcer disease.  Outpatient entries 
dated in February 1979 and May 1979 noted that he was taking 
Librax for duodenal spasticity.  In May 1979, he complained 
of diarrhea and vomiting during three outpatient visits.  He 
was assessed as having gastroenteritis.  

Although he reported a history of gastrointestinal problems 
at a November 1979 discharge physical, no abnormalities were 
noted on examination (nor following examinations in November 
1981, February 1982, and January 1984).

In September 1988, he was hospitalized with complaints of 
chest pain and was discharged several days later with a 
diagnosis of gastritis, rule out peptic ulcer disease.  On a 
"Discharge Questionnaire" dated in October 1988, he 
reported that he was taking Tagamet for stomach ache and 
Mylanta for diarrhea.  No abdominal abnormalities were noted 
at a December 1988 annual examination.  In November 1989, he 
sought outpatient treatment for diarrhea of unknown etiology.  
During an April 1991 outpatient visit for complaints of knee 
pain, he reported that he also had "gastric upset."  At a 
March 1992 separation examination, his abdomen was normal.  

During an August 1992 VA outpatient visit, he reported 
stomach upset after taking arthritis medicine.  During a 
January 1993 VA outpatient visit for symptoms of arthritis, 
he said that Motrin he was taking caused gastric upset.  He 
continued to seek outpatient treatment for arthritis in June 
1993, when he reported that he was also taking Maalox 
regularly.  During a July 1993 hospitalization for a left 
heart catheterization, he reported that he was taking 
Tagamet.  

In April 1995, he attempted to reenlist in the Navy IRR, but 
was physically disqualified due to ischemic heart disease.  

In June 2000, he filed a claim for service connection for 
adenocarcinoma of the esophagus.  He believed this was caused 
by gastroesophageal reflux disease which he had in service.  

A February 2000 VA pathology report of the esophagus 
(associated with the claims file in March 2000) revealed 
acute gastritis with gastric erosions, Barrett's esophagus 
with dysplasia, and moderately differentiated adenocarcinoma.  

In a March 2000 letter, Darrell Schwertner, M.D., wrote that 
he had evaluated the veteran for iron deficiency anemia, 
which included an upper and lower endoscopy.  According to 
Dr. Schwertner, the upper endoscopy demonstrated severe 
esophageal reflux disease and evidence of erosive esophagitis 
involving the distal half of the esophagus.  Dr. Schwertner 
further wrote that 

[t]he current theory behind 
adenocarcinoma of the esophagus is that 
it initiates as chronic reflux condition 
that progresses . . . to a condition 
called Barrett's esophagus and then into 
adenocarcinoma.  [The veteran] states 
that while he was in the military he was 
treated for reflux disease.  If so then 
this may have progressed to his current 
adenocarcinoma.
 
In a March 2000 letter, Doreen D. Kinney, M.D., noted (in 
pertinent part) that, after reviewing the veteran's service 
medical records, she found evidence as far back as 1976 of 
symptoms consistent with GERD.  She also stated that 

[i]t is a medical fact that prolonged 
GERD can be a precursor to Barrett's 
esophagus which has the potential to 
become adenocarcinoma of the esophagus - 
which is [the veteran's] current 
diagnosis.  The service medical records . 
. . do show evidence of GERD during his 
period of military service and this may 
well have contributed to his development 
of esophageal adenocarcinoma.  

The veteran also submitted, in March 2000, several articles 
from various medical journals, most of which appeared to 
suggest links between gastrointestinal problems and cancer.  
These articles included a March 1999 report in the New 
England Journal of Medicine which concluded that there was a 
"strong and probably causal relation between 
gastroesophageal reflux and esophagal adenocarcinoma."  

In a July 2000 written statement, the veteran's wife asserted 
that her husband had used Rolaids for heartburn and 
indigestion since before they were married in January 1978.  
He apparently would have indigestion every night, which he 
tried to alleviate by using chewable antacids.  This usually, 
but not always, occurred at night.  A remission of symptoms 
was not always achieved.  He apparently had used antacids for 
over 22 years.  

In a letter associated with the claims file in April 2002, 
Joanna Metzner-Sadurski, M.D., wrote (in pertinent part) that 

[the veteran] has a long history of GERD 
disease, which is dated back to 1976.  
When he was diagnosed with his cancer 
pathology report . . . identified acute 
gastritis with gastric erosion, 
[Barrett's] esophagus with dysplasia and 
moderately differentiated adenocarcinoma.  
Based on this pathology report it is very 
likely that [the veteran's] 
gastroesophageal reflux disease 
contributed to his later development of 
the adenocarcinoma of the esophagus.  

Injury to the squamous epithelium in the 
lower esophagus occurs commonly when 
there is a sufficient frequency and 
duration of exposure to highly acid 
material from the stomach.  In general, 
it is accepted that the duration of acid 
contact with the distal esophagus is a 
major factor in the causation of the 
inflammatory changes recognized as the 
reflux esophagitis.  If the changes are 
of sufficient chronicity and severity 
they eventuate in the development of the 
column-lined (Barrett) esophagus, a 
premalignant condition.  The columnar 
lined (Barrett) esophagus currently is 
considered to be a compensatory sequelae 
of the healing process that follows 
destruction of esophageal squamous mucosa 
. . . .  The specialized epithelium of 
Barrett's esophagus has been linked to a 
substantially increased risk of 
esophageal adenocarcinoma.  American 
Gastroenterology Association considers 
that patient[s] with reflux disease for 
more than five years should have 
endoscopy done to look for Barrett's 
esophagus and if found should have 
endoscopic evaluation done every two to 
three years to look for cancer.

[The veteran] was diagnosed with 
adenocarcinoma of the esophagus which 
most likely has developed on the basis of 
Barrett's esophagus. . . . 

The veteran died in October 2002.  The cause of death was 
noted to be respiratory failure due to metastatic esophageal 
cancer.  Another significant condition was coronary artery 
disease.  No autopsy was performed.  

At the time of the veteran's death, medical evidence 
established a diagnosis of GERD, credible evidence had been 
presented that the veteran had sought treatment for 
gastrointestinal symptoms during active duty, and a link 
(established by medical evidence, particularly the opinions 
of Drs. Kinney and Metzner-Sadurski) related the in-service 
gastrointestinal symptoms to the veteran's GERD.  
Accordingly, resolving any reasonable doubt in favor of the 
veteran, the Board concludes that, for purposes of accrued 
benefits, the veteran's GERD was incurred in active service.  
38 U.S.C.A. § 5107.

As GERD has been service connected for accrued benefits 
purposes, the Board now considers the question of whether, 
for purposes of accrued benefits, service connection is also 
warranted for adenocarcinoma of the esophagus.  Of course, as 
discussed above, medical journal articles submitted by the 
veteran (by themselves) do not constitute competent medical 
evidence to show a relationship between the veteran's GERD 
and esophageal adenocarcinoma.  Libertine v. Brown, 9 Vet. 
App. 521 (1996).  However, the Board cannot ignore the 
relevance and clarity of the conclusion in the March 1999 New 
England Journal of Medicine (that there is a "strong and 
probably causal relation" between GERD and esophagal 
adenocarcinoma).  

This evidence must also be viewed in combination with the 
three medical opinions which had been submitted by the 
veteran.   Although Drs. Schwertner and Kinney merely stated 
that GERD may progress to adenocarcinoma (after first 
developing into Barrett's esophagus), Dr. Metzner-Sadurksi 
provided a more certain opinion (that the veteran's GERD 
"very likely" contributed to the development of 
adenocarcinoma of the esophagus).  At the time of the 
veteran's death (and even now), no medical opinions on file 
contradicted this conclusion.  Thus, the preponderance of the 
evidence favors, for purposes of accrued benefits, a grant of 
service connection for adenocarcinoma of the esophagus as 
secondary to service-connected GERD.  

In light of this result, a detailed discussion of VA's 
various duties to notify and assist with regard to these 
claims is unnecessary (because any potential failure of VA in 
fulfilling these duties is essentially harmless error). 


ORDER

Service connection for hiatal hernia, for purposes of accrued 
benefits, is denied.

Service connection for GERD, for purposes of accrued 
benefits, is granted.

Service connection for adenocarcinoma of the esophagus, 
including as secondary to GERD, for purposes of accrued 
benefits, is granted.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


